Exhibit 10.2

 

[g78534kqi001.jpg]

July 13th, 2012

 

CONFIDENTIAL

 

Mr. Judd Jessup

Chief Executive Officer & President

CombiMatrix Corporation

310 Goddard, Suite 150

Irvine, CA 92618

 

Attention: Mr. Judd Jessup

 

RE: Proposed Private Placement

 

Dear Mr. Jessup:

 

This letter will confirm our understanding that C. K. Cooper & Company, Inc.
(“CKCC”) has been engaged to act as exclusive placement agent and book-runner
(the “Agent”) to CombiMatrix Corporation (the “Companv”) for the purpose of
serving as exclusive placement agent in a proposed private placement of common
stock, preferred stock, convertible debentures, convertible preferred, debt or
any other securities (the “Securities”) by the Company (the “Transaction”). The
term of this engagement shall extend from the date of execution of this
Agreement thru July 31, 2012 (the “Closing Date”)  with the option of a 45-day
extension upon the mutual written agreement of CKCC and the Company.
Notwithstanding anything to the contrary, the term “Securities” shall not
include any debt or equity securities issued or sold (i) pursuant to Company
equity incentive plans; (ii) upon conversion or exercise of options, warrants or
convertible securities; or (iii) to any director, officer or 5% or greater
stockholder of the Company or their affiliates.  For the avoidance of doubt, the
term “Transaction” shall not include (i) the consummation of any business
combinations, through purchase, sale or merger, or through the purchase or sale
of an organization’s equity, debt securities or all or substantially all of its
assets, or by means of a merger, consolidation, reorganization, spin-off, tender
offer, exchange offer, or purchase, or the consummation of a joint venture,
partnership, lease, licensing arrangement, strategic alliance, or any other
transaction of a like nature regardless of form (each, a “Strategic
Transaction”) or (ii) any private placement of common stock, preferred stock,
convertible debentures, convertible preferred, debt or any other securities the
consummation of which occurs concurrently with the closing of a Strategic
Transaction.

 

The Securities will be offered to accredited investors mutually agreed upon in
writing by the Company and the Agent (the “Investors”). The form, number, and
price of the Securities issued in the Transaction and the timing of a
Transaction, if any, is at the Company’s sole discretion.  The Company shall
have the right to accept or deny investments from any party at the Company’s
sole and unilateral discretion.

 

18300 Von Karman Ave., Suite 700 · Irvine, California 92612

TEL: 949 477-9300 · FAX: 949 477-9211 ·  TOLL -FREE 888 477-9301 ·
administration@ckcooper.com

 

--------------------------------------------------------------------------------


 

In its capacity as exclusive placement agent, the Agent will, upon request:

 

·                 Assist the Company in the preparation of materials for
distribution to potential Investors;

 

·                 Solicit offers from potential Investors, assist the Company
with structuring the proposed offering terms, and participate in, and assist the
Company with negotiations in connection with the consummation of the
Transaction;

 

·                 Coordinate the marketing of the Transaction by other
registered broker/dealers in a sub-agent capacity if necessary; and

 

·               Assist and coordinate the closing of the Transaction.

 

The Company agrees to pay the Agent as compensation for their services under
this engagement a cash fee equal to 7.5%  of aggregate gross proceeds received
by the Company from the sale of Securities in the Transaction.  The Transaction
Fee shall be due and payable on the closing of the Transaction.  The Agent will
not receive a fee if the Company accepts an investment from RA Capital
Management.

 

Should the Agent determine to engage other qualified broker/dealers (“Soliciting
Dealers”) to assist in the distribution of any such Securities, it may, at their
discretion, re-allow any portion of the compensation due to the Agents hereunder
to such participating Soliciting Dealers.

 

If the Transaction shall have been successfully completed, the Agent shall be
granted the right to act as exclusive financial advisor to the Company for the
nine month period following the completion of the Transaction.  In its role as
financial advisor, the Agent will, upon request, provide general financial
advisory services to the Company and shall have a right of first refusal to act
as the exclusive financial advisor, lead placement agent or lead underwriter, as
the case may be, or such other role as necessary and appropriate, for any public
or private offering of equity securities at fees, and upon terms, customary and
consistent with industry practice that would be agreed between the Company and
the Agent in good faith under a separate letter agreement. The placement for
this follow-on transaction should be 6.0%.

 

In addition, the Company shall, promptly upon request and submission of
reasonable documentation to the Company, reimburse the Agent for all reasonable
and documented out-of-pocket expenses incurred in connection with the
Transaction, which expenses shall not exceed an aggregate amount of $15,000
without the prior approval of the Company.

 

Nothing contained herein constitutes a commitment on the part of the Company or
the Agent to complete any Transaction and the Agent shall not have the power or
authority to bind the Company to any terms or conditions of a Transaction.  It
is understood and agreed that this letter does not constitute a commitment by
the Company to offer, issue or sell any Securities or by the Agent to purchase
or underwrite the sale of any Securities.

 

The Company will furnish the Agent with such information and documents regarding
the Company and its business and financial condition as the Agent reasonably
believes relevant and appropriate to perform its services under this letter
agreement.  The Company agrees to cooperate fully with the Agent in connection
with its engagement hereunder and agrees to commit such time and other resources
as are reasonably necessary or appropriate to secure reasonable and timely
success of the Transaction.  The Company authorizes the Agent to transmit to
qualified prospective Investors copies information regarding the Company and any
purchase agreements or other legal documentation approved by the Company for use
in connection with a Transaction.  The Agent agrees not to provide any material
non-public information concerning the Company to any party unless the party
receiving such

 

2

--------------------------------------------------------------------------------


 

information agrees, in a form acceptable to the Company, to maintain the
confidentiality of such information.

 

The Company recognizes and agrees that, in performing the services contemplated
herein, the Agent will be relying solely on the Information and that the
Information will not be independently verified by the Agent.  Accordingly, the
Company agrees that the Information, considered as a whole, will be complete and
accurate in all material respects and not misleading, to the best of its
knowledge, in light of the circumstances. In addition, the Company agrees that
all information regarding the Securities, including any term sheet, descriptions
or other documentation, shall be complete and accurate in all material respects
and not misleading, to the best of its knowledge, in light of the circumstances.
The Company shall advise the Agent promptly if it learns of any material
inaccuracy, any omission of a material fact or any misleading statement in the
Information or the information regarding the Securities. The Company agrees that
the Agent does not have any responsibility for the accuracy or completeness of
the Information; provided that the Company and its counsel have approved all
information or materials presented to prospective Investors in advance. The
Company and CKCC shall have the right to approve every form of written
communication from the Company or any parties acting on its behalf (including
CKCC) to any offeree or purchaser in connection with the offer and sale of the
Securities. Neither the Company nor any parties acting on its behalf (including
the Agents) will offer or sell the Securities by any form of general
solicitation or general advertising, including, but not limited to, the methods
described in Rule 502(c) under the Act.

 

The Company and the Agent will conduct the offering and sale of the Securities
in a manner intended to qualify for the exemption from the registration
requirements of the Act provided by Section 4(2) thereof and Regulation D
thereunder and each will limit offers to sell, and solicitations of offers to
buy, the Securities to persons reasonably believed by them to be an “accredited
investor”, as that term is defined in Rule 501(a) under the Act.

 

The Company shall be responsible for compliance with the filing requirements of
the securities laws of states and other jurisdictions and shall make all filings
and take all other actions are required in connection with compliance with such
laws.  Neither the Company nor its affiliates will, directly or indirectly, make
any offer or sale of any of the Securities or any securities of the same or a
similar class as the Securities, in violation of registration and qualification
requirements under applicable Federal securities laws, state “blue sky” laws or
the securities laws of any other jurisdiction (collectively, the “Registration
Exemptions”).  The Company has not engaged in any offering of its securities
that would jeopardize the availability of the Registration Exemptions.  Agent
shall provide the Company with immediate notice upon its receipt of any
subscription documents or funds so that the Company may determine whether to
accept or reject the subscription and to allow the Company to timely file any
notices required by the applicable jurisdiction.

 

In the event the Company or the Agent deliver certain documents and information
relating to this engagement via electronic transmissions, the Company and the
Agent acknowledge and agree that the privacy and integrity of the electronic
transmissions cannot be guaranteed due to the possibility that third parties
could intercept, view or alter such electronic transmissions. To the extent that
any documents or information relating to this engagement are transmitted
electronically, the Company and the Agents agree to release each other from any
loss or liability incurred in connection with the electronic transmission of any
such documents and information, including the unauthorized interception,
alteration, or fraudulent generation and transmission of electronic transmission
by third parties but excluding gross negligence and/or willful misconduct on the
part of the Company or the Agent.  Except for gross negligence and/or willful
misconduct by the Company or the Agents, the Company and the Agent will not be
liable for any ordinary, direct, indirect, consequential, incidental, special,
punitive or exemplary damages arising out of the foregoing, regardless of
whether the Company or the Agent have been apprised of the likelihood of such
damages occurring.

 

3

--------------------------------------------------------------------------------


 

The Company agrees that all advice and any documents prepared or given by the
Agent in connection with its engagement hereunder is for the benefit and use of
the Company in connection with the services covered by this letter agreement and
that no such advice or documents shall be used for any other purpose or be
disclosed, reproduced, disseminated, quoted or referred to at any time, in any
manner or for any purpose, nor shall any public references to the Agent or the
documents be made by or on behalf of the Company, in each case without the
Agents prior written consent, which consent shall not be unreasonably withheld,
or unless otherwise required by law or regulation or by order or other action of
a court or administrative agency of competent jurisdiction.  Agent agrees that
any non-public information relating to the Company or any potential Investor
received by Agent from or at the direction of the Company will be used by Agent
solely for the purpose of performing its agency and advisory roles and that
Agent will maintain the confidentiality thereof. Notwithstanding the foregoing,
Agent may disclose confidential information hereunder (i) to such of its
employees and advisors as Agent determines have a need to know and who are bound
to hold such information confidential, and (ii) to the extent necessary to
comply with any order or other action of a court or administrative agency of
competent jurisdiction.

 

The Company agrees that the Agent has been retained to act solely as placement
agent to the Company, and not as an advisor to or agent of any other person, and
that the Company’s engagement of the Agent is not intended to confer rights upon
any person not a party hereto (including stockholders, employees or creditors of
the Company) as against the Agent or their affiliates, or their directors,
officers, employees or agents. The Company acknowledges that the Agent will act
as an independent contractor under this letter agreement and will not assume the
responsibilities of a fiduciary to the Company or its stockholders in connection
with the performance of the services hereunder.

 

The Company acknowledges that CKCC is a full service securities firm engaged in
a broad range or securities activities and financial services, including
securities trading, investment management, financing and brokerage activities. 
In the ordinary course the Agent or their affiliates (i) may at any time hold
long or short positions, and may trade or otherwise effect transactions, for the
Agents own account or the accounts of customers, in debt or equity securities of
the Company or any other company that may be involved in any proposed
transaction and (ii) may at any time be providing or arranging financing and
other financial services to other companies that may be involved in a competing
transaction.

 

In addition, the Agent and their affiliates may from time to time perform
various investment banking and financial advisory services for other companies
which may have conflicting interests with the Company.  The Agent will not use
or disclose any confidential information of the Company obtained during its
engagement hereunder in connection with its representation of such companies and
will not disclose confidential information of such other companies to the
Company.

 

The Company acknowledges that the Agent does not provide legal, tax or
accounting advice and that the Company confirms that it will rely on its own
independent advisors for such advice.

 

The Company and the Agent agree to the provisions with respect to the Company’s
indemnity of the Agents and other matters set forth in Schedule A, the terms of
which are incorporated herein in their entirety.

 

The Agents engagement hereunder may be terminated at any time by the Agent or
the Company. In the event during the term of this engagement, (a) the offering
of Securities is cancelled by the Company without the Agent’s consent prior to
the Closing Date, (b) the offering material contains an untrue statement of a
material fact or fails to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances, or (c) any of the Company’s representations, warranties or
agreements provided are not true and correct, the Company shall pay the Agents a
break-up fee equal to $0.  It is further understood that upon termination, this
letter agreement shall have no further force or effect, except that any
termination of the Agent

 

4

--------------------------------------------------------------------------------


 

engagement hereunder for any reason shall not affect the Company’s obligations
to provide indemnification as provided in Schedule A hereto, and to reimburse
expenses as set forth herein and therein.  In the event that the Agent
terminates this letter agreement, the Agent shall not be entitled to any further
payment resulting from this engagement as set forth above.  In addition,
provisions relating to the status of the Agent as an Independent contractor, the
limitation on to whom the Agent shall owe any duties, governing law, successors
and assigns, and the waiver of the right to trial by jury shall survive any
termination of this letter agreement.

 

This letter agreement, including all Schedules, and any rights, duties or
obligations hereunder may not be waived, amended, modified or assigned, in any
way, in whole or in part, including by operation of law, without the prior
written consent of, and shall inure to the benefit of and be binding upon the
successors, assigns and personal representatives of, each of the parties
hereto.  This letter agreement embodies the entire agreement and understanding
of the parties and supersedes all prior agreements and understandings relating
to the subject matter hereof.

 

The Company acknowledges that if the Transaction closes, the Agent may place
advertisements in mailings and financial and other newspapers and journals at
the Agent expense describing its services to the Company for any publicly
announced Transaction and use the Company’s logo, provided that the Agent will
not disclose, without the Company’s consent, the size of the Transaction or
proceeds received by the Company in such advertisements unless such information
is already publicly available.

 

Schedule A to this letter agreement is an integral part of this letter agreement
and shall survive any termination or expiration hereof.  In case any provision
of this letter agreement shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions of this letter
agreement shall not in any way be affected or impaired thereby.  This letter
agreement and any claim or dispute of any kind or nature whatsoever arising out
or, or relating to, this letter agreement or the Agents engagement hereunder,
directly or indirectly (including any claim concerning advice provided pursuant
to this letter agreement), shall be governed by and construed in accordance with
the laws of the State of California, without regard to conflict of law
principles. Any rights to trial by jury with respect to any claim, action or
proceeding, directly or indirectly, arising out of, or relating to, this letter
agreement or the Agents engagement hereunder are waived by the Agents and the
Company.

 

We are pleased to accept this engagement and look forward to working with the
Company. Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us the enclosed duplicate of this
letter, which shall thereupon constitute a binding agreement.

 

 

Very truly yours,

 

 

 

 

C.K. COOPER & COMPANY, INC.

 

 

 

 

By:

/s/ Alexander G. Montano

 

 

Name:

Alexander G. Montano

 

 

Title:

Managing Director

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

 

 

 

COMBIMATRIX CORP.

 

 

 

 

 

 

 

 

By:

/s/ Judd Jessup

 

 

 

 

Name:

Mr. Judd Jessup

 

 

 

 

Title:

Chief Executive Officer & President

 

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

INDEMNIFICATION

 

The Company agrees to indemnify the Agent, any controlling person of the Agent
and each of their respective directors, officers, employees, agents, affiliates
and representatives (each, an “Indemnified Party”)  and hold each of them
harmless against any and all losses, claims, damages, expenses, liabilities,
joint or several (collectively, “Liabilities”) to which the Indemnified Parties
may become liable, directly or indirectly, arising out of or relating to the
engagement under the letter agreement to which this Schedule A is attached (the
“Letter Agreement”), unless it is determined judicially or by an arbitrator that
the Liabilities resulted from the negligence or willful misconduct of any
Indemnified Party. The Company further agrees to reimburse each Indemnified
Party promptly upon written request and receipt of evidence reasonably
satisfactory to the Company for all reasonable expenses (including reasonable
attorneys’ fees and expenses of one counsel) as they are incurred in connection
with the investigation of, preparation for, defense of, or providing evidence
in, any action, claim, suit, proceeding or investigation, directly or
indirectly, arising out of, or relating to, the engagement under the Letter
Agreement, whether or not pending or threatened and whether or not any
Indemnified party is formal part to such proceeding; provided, however, that if
it is determined judicially or by an arbitrator that the Liabilities resulted
from the negligence or willful misconduct of any Indemnified Party, the
Indemnified Parties shall remit to the Company any amounts reimbursed pursuant
to this sentence.  The Company also agrees that no Indemnified Party shall have
any liability (whether direct or indirect, in contract or tort or otherwise) to
the Company or any person asserting claims on behalf of or in right of the
Company, directly or indirectly, arising out of, or relating to, the engagement
under the Letter Agreement, unless it is determined judicially or by an
arbitrator that such liability resulted from the negligence or willful
misconduct of such Indemnified Party. In the event that an Indemnified Party is
requested or required to appear as a witness in any action brought by or on
behalf of or against the Company or any affiliate of the Company, in which such
Indemnified Party is not named (and is not subsequently named) as a defendant,
the Company agrees to reimburse such party for all reasonable expenses incurred
by it in connection with such Indemnified Party’s appearing in preparing to
appear as such a witness, including, without limitation, the reasonable fees and
disbursements of one outside legal counsel.

 

An Indemnified Party shall promptly notify the Company in writing as to any
action, claim, suit, proceeding or investigation for which indemnity may be
sought, but the omission so to notify the Company will not relieve the Company
from any liability which it may have to any Indemnified Party hereunder to the
extent that it is not materially prejudiced as a result of such failure.  After
such notice to the Company, the Company shall be entitled to participate in, and
to the extent that it shall elect by written notice delivered to such
Indemnified Party promptly after receiving the aforesaid notice of such
Indemnified Party, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Party to represent such Indemnified Party such
action, claim, suit, proceeding or investigation and shall pay as incurred the
reasonable fees and expenses of such counsel related to such action, claim,
suit, proceeding or investigation.  In any action, claim, suit, proceeding or
investigation, any Indemnified Party shall have the right to retain its own
separate counsel at such Indemnified Party’s own expense and not subject to
reimbursement by the Company; provided, however, that the Company shall pay as
incurred the reasonable fees and expenses of such counsel incurred in connection
with investigation, preparing, defending, paying settling or compromising any
action, claim, suit, proceeding or investigation if (i)  the parties to such
action, claim, suit, proceeding or investigation include both the Indemnified
Party and the Company; (ii) the use of counsel chosen by the Company to
represent both the Company and such Indemnified Party would present such counsel
with an actual or potential conflict of interest; or (iii)  the Company shall
authorize the Indemnified Party to employ separate counsel (in addition to any
local counsel) at the expense of the Company.  The Company shall not, in
connection with any action, claim, suit, proceeding or investigation, be liable
for the fees and expenses of more than one separate law firm (in addition to any
local counsel) for all Indemnified Parties, and in the event that

 

--------------------------------------------------------------------------------


 

separate counsel is to be retained to represent one or more Indemnified parties,
such separate counsel shall be chosen by CKCC and the Indemnified Parties shall
be liable for the fees and expenses of such separate counsel. The Company will
not be liable for any settlement, compromise or consent to the entry of any
judgment in action, claim, suit, proceeding, or investigation affected without
the prior written consent of the Company, which consent shall not be
unreasonable withheld.

 

The Company agrees that, unless it has obtained CKCC’s prior written consent, it
will not settle, compromise or consent to the entry of any judgment in any
claim, action, suit, proceeding or investigation in respect of which
indemnification could be sought hereunder (whether or not CKCC or any other
Indemnified Party is an actual or potential party to such claim, action, suit,
proceeding or investigation), unless (a) such settlement, compromise, consent or
termination includes an unconditional release of each Indemnified Party from any
liabilities arising out of such claim, action, suit, proceeding or
investigation,(b) such settlement does not admit any wrongdoing by CKCC and
(c) the parties agree that the terms of such settlement shall remain
confidential.

 

The Company and CKCC agree that if any indemnification or reimbursement sought
pursuant to the first paragraph of this Schedule A is for any reason unavailable
or insufficient to hold it harmless (except by reason of the negligence or
willful misconduct of an Indemnified Party) then, whether or not CKCC is the
person entitled to indemnification or reimbursement, the Company and CKCC shall
contribute to the Liabilities for which such indemnification or reimbursement is
held unavailable in such proportion as appropriate to reflect (a) the relative
benefits to the Company on the one hand and CKCC on the other hand, in
connection with the transaction to which such indemnification or reimbursement
relates or (b) if the allocation provided by clause (a) above is not available,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in such clause (a), but also the relative fault of the parties as
well as any other relevant equitable considerations, provided, however, that in
no event shall the amount to be contributed by CKCC exceed the fees actually
received by CKCC under the Letter Agreement.

 

The rights of the Indemnified Parties referred to above shall be in addition to
any rights that any Indemnified Party may otherwise have.

 

--------------------------------------------------------------------------------